Citation Nr: 1811856	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-24 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for pes cavus with plantar fasciitis of the right foot, effective July 1, 1991.

2. Entitlement to a rating in excess of 10 percent for pes cavus with plantar fasciitis of the left foot effective July 1, 1991.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army from April 1983 to December 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) located at the RO in St. Petersburg, Florida. A copy of the hearing transcript has been associated with the file.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his bilateral pes cavus with plantar fasciitis because his condition has worsened since his last VA examination conducted in May 2012. 

When the evidence "does not adequately reveal the current state of the claimant's disability..., the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination." Caluza v. Brown, 7 Vet. App. 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

An examination of the Veteran does not become outdated after any arbitrary amount of time.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  A remand for a new examination of the Veteran's level of disability should be based upon a finding that there is an indication in the record that condition has changed.  Conversely, if there is no affirmative indication that the condition has changed, then the case should be decided based upon the available evidence and a finding that there is no indication that the condition has changed since the last examination.

The Veteran's bilateral pes cavus with plantar fasciitis is evaluated under diagnostic code (DC) 5278-5284 for acquired claw foot (pes cavus). See 38 C.F.R. § 4.71a. He is currently assigned a 10 percent rating due to tenderness under metatarsal heads. 

Under DC 5278, a higher 30 percent rating is warranted with evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads. Id. A 50 percent rating is warranted where there is marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity. Id.

Considering the pertinent evidence in light of the governing legal authority, a remand is required to obtain a VA examination because review of the record suggests the disability has worsened since his last VA examination.

For example, a September 2012 letter from his treating physician states that he has been treating the Veteran for feet and ankle pain since 2012, which has altered his gait.  Medical treatment notes from an October 2012 visit indicates the Veteran was complaining of bilateral foot pain, left more symptomatic than right.  He received injections in the plantar fascia. Plantar fascial icing and a stretching regimen were discussed as well as appropriate shoe gear. On examination, he displayed an antalgic gait. The examiner noted the Veteran was using over-the-counter inserts, and instructed the Veteran to continue doing so. (See March 2017 MTR pg. 4). More recent January 2016 chiropractor notes include references to the fact that the Veteran has bilateral ankle pain. (See April 2017 MTR pg. 9).   The repeated instructions to follow a stretching regimen suggest there is indicium of a shortened plantar fascia. Moreover, the complaint of ankle involvement is a symptom not present at the time of the May 2012 examination, which raises the possibility of a higher rating. 

Moreover, the May 2012 VA examination includes inconsistencies as to the manifestations of his disability. On the report, the examiner selected two responses as to whether the Veteran experiences pain and tenderness due to pes cavus. The examiner selected both "none" and "other, there is mild tenderness to palpation of both plantar metatarsal regions." Likewise, the examiner made a similar inconsistent mark as to whether the Veteran displayed dorsiflexion and varus deformity due to pes cavus on exam. The examiner selected both "none" as well as "other, dorsiflexion of both ankles is 20 degrees." (See August CAPRI(3) pg. 62 and May 2012 VA examination).  It is unclear if the Veteran in fact displayed some limitation of dorsiflexion of the ankles. 

It is not required that all of the disabling symptoms enumerated in a specific rating criteria under DC 5278 be found to exist before a favorable rating may be made. On the contrary, the Veteran was granted a 10 percent rating on the sole symptom of tenderness of the metatarsal heads.

Indeed, DC 5278 indicates that a 30 percent disability rating is warranted when there is evidence of acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia and marked tenderness under metatarsal heads bilaterally; the same symptoms at question.

In light of the most recent medical findings and Veteran's contentions collectively, there is evidence to suggest shortened plantar fascia, ankle involvement and significant tenderness over the both of the plantar metatarsal regions. Certainly, an additional VA examination is necessary to assess the current state of the Veteran's pes cavus with plantar fasciitis.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any and all VA treatment records, to include records pertaining to treatment for all foot conditions March 2017 onwards. The Veteran should also be afforded the opportunity to identify and/or provide any outstanding private evidence pertinent to this claim.

2. Schedule the Veteran for a VA examination to ascertain the current severity of the service-connected bilateral pes cavus with plantar fasciitis disabilities by an appropriate medical professional, in accordance with the applicable worksheet for rating those disorders.

3. Thereafter, re-adjudicate the claim, considering all evidence. If the benefits sought remain denied, the appellant should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


